Citation Nr: 1142977	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  08-23 193A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2. Entitlement to service connection for lymphoma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1967 to May 1970.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in October 2006 by a Regional Office (RO) of the Department of Veterans Affairs (VA) which denied service connection for PTSD.  A notice of disagreement was received in May 2007, a statement of the case was issued in July 2008, and the Board accepts a statement received in August 2008 as a timely appeal.  

The issue of service connection for lymphoma is being remanded for procedural purposes only.  

In October 2005 the Veteran indicated he had ringing in his ears and the Board refers this matter to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran served in combat during the Vietnam War.  His DD 214 Form shows his military occupational specialty was light weapons infantry and he was awarded the Combat Infantry Badge.  The regulations provide that if it is determined through military citation or other supportive evidence that a Veteran engaged in combat with the enemy, and the claimed in-service stressor is related to combat, the Veteran's lay testimony regarding the reported in-service stressor may alone establish the in-service stressor.  See 3.304(f)(2).  As there is no clear and convincing evidence to the contrary, the record shows the Veteran has an in-service combat stressor.  

There is no medical evidence of record, to include mental health records, pertaining to PTSD.  The Veteran failed to report for a VA examination scheduled in October 2006, however a compensation and pension exam inquiry indicates that the Veteran is incarcerated at the Jester III Unit in Richmond, Texas.  A point of contact at the Texas Department of Criminal Justice was provided.  In August 2008, the Veteran indicated he was unaware of the appointment due to his incarceration.  

The Board notes that the Court has long held that incarcerated veterans are entitled to the same care and consideration given to their fellow veterans.  See Bolton v. Brown, 8 Vet. App. 185, 191 (quoting Wood v. Derwinski, 1 Vet. App. 190 (1991)). Moreover, the Court has cautioned "those who adjudicate claims of incarcerated veterans to be certain that they tailor their assistance to the peculiar circumstances of confinement."  Id.   The Bolton Court indicated that alternative means to obtain examination of an incarcerated veteran include: (1) attempting to arrange transportation of the Veteran to a VA facility for examination; (2) contacting the correctional facility and having their personnel conduct an examination according to VA examination worksheets or (3) sending a VA examiner to the correctional facility to conduct the examination.  On remand, VA should coordinate efforts with the correctional facility to accommodate the Veteran by arranging for an examination to be conducted to determine whether there is a diagnosis of PTSD due to the in-service combat stressor.  

In December 2005, a request was sent to the Houston VA Medical Center (VAMC) for records from 1980 to 1989.  Subsequently, the Houston VAMC in January 2006 indicated that records were transferred to Eastern Colorado on March 26, 1993.  These records need to be obtained and associated with the claims folder.  

Lastly, a rating decision in October 2007 denied service connection for lymphoma.  The Board accepts a statement received in August 2008 as a notice of disagreement with the October 2007 rating decision.  As a statement of the case on this claim has not been issued, the Board is required to remand the claim.  Manlicon v. West, 12 Vet. App. 238 (1999).  


Accordingly, the case is REMANDED for the following action:

1. Request the Veteran's VA records from 1980 to 1989 from the Eastern Colorado Health Care System.  If the records sought do not exist or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e). 
   
2. Arrange for the Veteran to undergo a VA examination, by an appropriate examiner at a VA medical facility.  If such examination is not practically possible because of the Veteran's incarceration, given the logistics of coordination with the Texas Department of Criminal Justice, he should be afforded an examination at such correctional facility.  In affording the Veteran a VA examination, including psychological testing for posttraumatic stress disorder, the examiner should determine whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), that the Veteran has PTSD that is related to the in-service combat stressor.  

If however after a review of the record, an opinion is not possible without resort to speculation, the VA examiner is asked to clarify whether the requested opinion cannot be rendered because such an opinion is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge. 
   
If arrangements for a VA or other appropriate examination are not possible the Veteran and his representative should be notified of this fact and of the type of information necessary for an adequate determination of his claim, such as psychiatric treatment records, lay statements regarding symptoms that can be observed and described by a lay person and identification of all mental health treatment records.  The Board stresses that the Veteran should also be afforded an opportunity to submit a medical statement from any treating medical professional addressing the PTSD.
   
3. After the development has been completed, adjudicate the claim of service connection for PTSD.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

4. Furnish the Veteran and his representative a statement of the case on the claim for lymphoma.  In order to perfect an appeal of this claim, the Veteran must still timely file a substantive appeal.
   
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


